DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 6-10		Pending
Claims 1-5		Cancelled
Prior Art Reference:
Carlson		US 3,352,190

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 3,352,190). NOTE: see illustration 1a below for further clarification.

Regarding claim 6, Carlson discloses a bolt (abstract) comprising a tapered surface (fig. 1), a guide portion (53), and a threaded portion (14, 16) in order from a distal end side (fig. 1),

wherein the guide portion (53) has a shape extending (fig. 1) in a direction around an axis of the bolt (10) from a starting end portion (fig. 1) to a terminal end portion (fig. 1) and expanding in an axial direction of the bolt (10) in transition from the starting end portion (fig. 1) to the terminal end portion (fig. 1), the starting end portion (fig. 1) being an intersection between the surface end position (fig. 1) on the base end side (fig. 1) of the tapered surface (fig. 1) and a helix according to the groove portion (fig. 1);
wherein the guide portion (53) and the threaded portion (14, 16) are continuously formed such that the distal end portion (fig. 1) of the threaded portion (14, 16) overlaps with the terminal end portion (fig. 1) of the guide portion (53); and 
wherein the guide portion (53) is a part corresponding to a range from 90° to 360° as an angle (fig. 1) in the direction around the axis of the bolt (10) from the starting end portion (fig. 1).

    PNG
    media_image1.png
    340
    601
    media_image1.png
    Greyscale


Regarding claim 7, Carlson discloses the bolt according to claim 6, wherein a diameter (D3) of the guide portion (53) is set to be smaller than a minor diameter of an internal thread corresponding to the bolt (10) and larger than a diameter (D5) of the groove (fig. 1) of the bolt (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 3,352,190).

Regarding claim 8, Carlson discloses the bolt according to claim 6, except for wherein a ridge (fig. 1) has a complete height when the angle in the direction around the axis of 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a ridge has a complete height when the angle in the direction around the axis of the bolt is in the range of 30° to 180° in a terminal end portion of the guide portion limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.


Regarding claim 9, Carlson discloses the bolt according to claim 6, except for wherein a radial dimension of the bolt (10) in the guide portion (53) with reference to a bottom of the groove portion (fig. 1) is 0.4 to 0.6 times the height of the ridge (fig. 1) in the threaded portion (14, 16) with reference to a bottom of the groove (fig. 1) of the bolt (10).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a radial dimension of the bolt in the guide portion with reference to a bottom of the groove portion is 0.4 to 0.6 times the height of the ridge in the threaded portion with reference to a bottom of the groove of the bolt limitation disclosed by Applicant, since it has been general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 10, Carlson discloses the bolt according to claim 6, except for wherein an angle with respect to an axis of the bolt (10) is in the range of 15° to 45° and a diameter at a distal end of the bolt is 0.7 to 0.9 times a nominal diameter of the bolt (10), in the tapered surface (fig. 1).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein an angle with respect to an axis of the bolt is in the range of 15° to 45° and a diameter at a distal end of the bolt is 0.7 to 0.9 times a nominal diameter of the bolt, in the tapered surface limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd